Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of invention I in the reply filed on 5/27/22 is acknowledged.
Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/27/22.

Priority
Acknowledgment is made of applicant’s foreign priority claim under 35 U.S.C. 119 (a)-(d).
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. However, no certified English translation of the foreign application has been submitted. 
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
The effective filing date of the current application is 6/12/2018.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Choi et al. (2019/0176589).
For claim 1, Choi et al. disclose a hemming structure (FIG.5) for a door, in which the door includes an internal panel (100) and an external panel (500) made of different materials, 
the hemming structure comprising:
a contact area (as seen in FIG.5) provided on each of the internal and external panels;
the contact area including end portions of the internal and external panels contacting each other at the contact area;
wherein the contact area includes a first contact area with a sealer (300) applied onto a contact surface between the internal panel and the external panel (where the first contact area is where the internal and external panels contact sealer), and 

    PNG
    media_image1.png
    272
    475
    media_image1.png
    Greyscale

a second contact area extending from the first contact area and being bent to contact with the internal panel at the first contact area (where the second contact area is where the internal and external panels contact at flange and protrusion), 
wherein the second contact area is provided with a bonding portion (flange and protrusion) at which the internal panel and the external panel are mechanically bonded to each other, and 
where the sealer includes a resin material with an elongation ratio of 20 to 40% ([0030]).  
For claim 2, the material of the internal panel has a thermal expansion coefficient lower than a thermal expansion coefficient of the material of the external panel ([0047]).  
For claim 3, the internal panel includes a steel material ([0047]), the external panel includes an aluminum material ([0047]).
For claim 4, the bonding portion (110,511) is formed by clinching, that is assembling sheet metal without welding or fasteners. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. as applied above in view of Sovoda (7007368).
Choi et al. lack the bonding portion provided with a first protruding surface of the external panel protruding in a direction from the internal to the external panel. 
For claim 1, Sovoda teaches a hemming structure for a door, in which the door includes an internal panel (20) and an external panel (10) made of different materials, 
the hemming structure comprising:
a contact area (FIGS.5-7) provided on each of the internal and external panels;
the contact area including end portions of the internal and external panels contacting each other at the contact area;
wherein the contact area includes a first contact area with a sealer (adhesive 48) applied onto a contact surface between the internal panel and the external panel, and 
a second contact area (60,80, FIG.7) extending from the first contact area and being bent to contact with the internal panel at the first contact area, and 
wherein the second contact area is provided with a bonding portion at which the internal panel and the external panel are mechanically bonded (at mechanical interlock zone 80) to each other.  

    PNG
    media_image2.png
    396
    727
    media_image2.png
    Greyscale

For claim 5, the bonding portion is provided with a first protruding surface (circular protrusion) of the external panel protruding in a direction from the internal panel to the external panel.  
For claim 6, the external panel includes a DB1/ 97834288.112receiving groove (80) at a lower surface of the first protruding surface.  
For claim 7, the bonding portion further include a second protruding surface (60) protruding from the internal panel such that the second protruding surface of the internal pane is mounted on the receiving groove of the external panel.  
For claim 8, the internal panel further includes a groove (not numbered but seen below anchor pin 32, FIGS.6-7) formed at a bottom portion of the second protruding surface of the internal panel.  
It would have been obvious to one of ordinary skill in the art to have provided Choi et al. with the protruding surface, receiving groove, and second protruding surface as taught by Sovoda in order to create a superior mechanical interlock zone to further prevent corrosion resistance (since neither internal nor external panel need to be pierced which abates voids created therein which allow moisture and road splash to collect and promote corrosion).

Claims 1 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sovoda in view of Haag et al. (2020/0140727). 
For claim 1, Sovoda (7007368) discloses a hemming structure for a door, in which the door includes an internal panel (20) and an external panel (10) made of different materials, 
the hemming structure comprising:
a contact area (FIGS.5-7) provided on each of the internal and external panels;
the contact area including end portions of the internal and external panels contacting each other at the contact area;
wherein the contact area includes a first contact area with a sealer (adhesive 48) applied onto a contact surface between the internal panel and the external panel, and 
a second contact area (60,80, FIG.7) extending from the first contact area and being bent to contact with the internal panel at the first contact area, and
wherein the second contact area is provided with a bonding portion at which the internal panel and the external panel are mechanically bonded (at mechanical interlock zone 80) to each other.  
Sovoda lacks the sealer being a resin material with an elongation ratio of 20 to 40%.
Haag et al. teach the use of an adhesive used to bond metal-to-metal in vehicle manufacturing operations that can exhibit elongation properties of 4-25% ([0087]). 
If a claimed range and a prior art range do not overlap but are close enough that one skilled in the art would have expected them to have the same properties, then there would be a prima facie case of obviousness and the set value in the claimed range is not deemed critical or inventive (MPEP 2144.05). Furthermore, there is no evidence of criticality of the claimed range.  
It would have been obvious to one of ordinary skill in the art to have provided the claimed elongation since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980). See also MPEP 2144.05 II. 
For claim 4, the bonding portion is formed by a clinching.
For claim 5, the bonding portion is provided with a first protruding surface (circular protrusion) of the external panel protruding in a direction from the internal panel to the external panel.  
For claim 6, the external panel includes a DB1/ 97834288.112receiving groove (80) at a lower surface of the first protruding surface.  
For claim 7, the bonding portion further include a second protruding surface (60) protruding from the internal panel such that the second protruding surface of the internal pane is mounted on the receiving groove of the external panel.  
For claim 8, the internal panel further includes a groove (not numbered but seen below anchor pin 32, FIGS.6-7) formed at a bottom portion of the second protruding surface of the internal panel.  

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Sovoda, as applied above in view of JP 2011-168126. 
Sovoda further is silent on the types of materials used for the internal and external panels, specifically where the internal panel is a steel material and the external panel is aluminum. 
JP 126 teaches a vehicle door having an outer panel of light aluminum alloy and an inner panel of steel plate material. 

    PNG
    media_image3.png
    225
    470
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to have provided the external and internal panels of Sovoda from aluminum alloy and steel, respectively, as taught by JP 126 in order to provide a door that is strong and lightweight. 

Response to Arguments
Applicant's arguments filed 9/6/22 have been fully considered but they are not persuasive.

Choi et al. 
Applicant aruges that Choi et al. is excepted as prior art because the present application and Choi et al. are owned by the same person. However, the burden of establishing the subject matter is disqualified as prior art is placed on applicant. The face that the reference and the application have the same assignee is not, by itself, sufficient to disqualify the prior art under pre-AIA  35 USC 102(b)(2)(C). Applicant must provide a statement on the record that either common ownership in accordance with 102(b)(2)(C) or a joint research agreement in accordance with 102(c) were in place. Further, the statement that the common ownership must include “at the time the invention was made”. Applicant has not provided such a statement and therefore has not “properly invoked” the prior art exception. As such, the rejection set forth above is maintained. 

	Prior effective filing date
Applicant further argues that the EFD of the present application is Dec. 8, 2017, which applicant submits is earlier than the filing date (12/13/17) of Choi. Here, however, examiner notes that the applicant has not provided an accurate translation of the Korea (foreign priority) document. Nor has applicant provided any statement that the present application is an accurate and true translation of the foreign priority document. As such, the actual effective filing date of the current application is June 12, 2018 which is after the Choi date. 

Iwase, Freis, Sovoda
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Well Known Prior Art Adhesives/Sealers
Czaplicki et al. (9394468) teaches known structural adhesives having an elongation of the cured adhesive being at least 10%, preferably at least 15% and more preferably at least 20% and can be up to 50% (see Col 3, lines 29-31). 
Lutz et al. (10190028) likewise discloses a cured adhesive composition preferably having elongation at least of 20%, more prefereably at least 25% or 30% (see Col 9, lines 5-9). 

Well Known Prior Art Vehicle Door Panels
JP 2013116691, JP 2011212712, and JP 2012218614 all teach vehicle door panels of the well known prior art having outer panels of aluminum and inner panels of steel. Any of these references could have been used with the Sovoda base reference in rejecting claims 2 and 3.
DE 102017219534 discloses manufacturing a vehicle door including connecting inner and outer panels where the references discloses the outer panel being either of steel or aluminum. 
DE 102009059984 discloses a front door for a motor vehicle having inner and outer panels connected with each other at edges and further describes the panels are made of steel or aluminum. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY L GUTMAN whose telephone number is 571.272.6662. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DICKSON can be reached on 571.272.7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HILARY L GUTMAN/Primary Examiner, Art Unit 3616